                                                                                          DISTRICT OF OREGON
                                                                                               FILED
                                                                                             February 20, 2020
                                                                                       Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                                         _______________________________________
                                                                                   PETER C. McKITTRICK
                                                                                   U.S. Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON

In re                                                       Case No. 19-62584-pcm11
                                                            LEAD CASE
NORPAC Foods, Inc. [TIN 9330],
Hermiston Foods, LLC [TIN 3927], and                        (Jointly Administered with Case
Quincy Foods, LLC [TIN 7444],                               Nos. 19-33102-pcm11 and
                                                            19-33103-pcm11
                      Debtors.
                                                            ORDER SETTING DEADLINE TO
                                                            FILE DISCLOSURE STATEMENT
                                                            AND PLAN OF LIQUIDATION

              A hearing having been held before the Court on February 12, 2020, and the Court

being duly advised in the premises and finding good cause; now, therefore;

              IT IS HEREBY ORDERED that:

              1.      Debtors and the Committee for Unsecured Creditors shall file their Joint

Plan of Liquidation and related Disclosure Statement no later than April 15, 2020.

                                                 ###




Page 1 of 2 - ORDER SETTING DEADLINE TO FILE DISCLOSURE STATEMENT AND
              PLAN OF LIQUIDATION
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                    Case 19-62584-pcm11              Doc 650             Filed 02/20/20
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By /s/ Michael W. Fletcher
   Albert N. Kennedy, OSB No. 821429
   Timothy J. Conway, OSB No. 851752
   Michael W. Fletcher, OSB No. 010448
   Ava L. Schoen, OSB No. 044072
   888 S.W. Fifth Avenue, Suite 1600
   Portland, OR 97204-2099
   Telephone: 503-221-1440
   Facsimile: 503-274-8779
   E-mail:      al.kennedy@tonkon.com
                tim.conway@tonkon.com
                michael.fletcher@tonkon.com
                ava.schoen@tonkon.com
   Attorneys for Debtors


009684/00004/10850496v1




Page 2 of 2 - ORDER SETTING DEADLINE TO FILE DISCLOSURE STATEMENT AND
              PLAN OF LIQUIDATION
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                          Case 19-62584-pcm11        Doc 650             Filed 02/20/20
